Citation Nr: 0722910	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-15 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation for chronic low back strain 
with degenerative disc disease in excess of 10 percent from 
September 25, 1968 through January 29, 1981; in excess of 20 
percent from January 30, 1981 through June 8, 1981; and in 
excess of 10 percent from June 9, 1981 through December 16, 
1985.

2.  Entitlement to an effective date earlier than December 
17, 1985 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire. 

In the appealed rating decision, the RO established an 
effective date of September 25, 1968 for the grant of service 
connection for the veteran's low back disorder and assigned a 
zero percent rating effective September 25, 1968; a 20 
percent rating effective January 30, 1981; a zero percent 
rating effective June 9, 1981; and a 60 percent rating 
effective December 17, 1985.  The RO also awarded an 
effective date of December 17, 1985, for the grant of TDIU 
(both service connection for a low back disorder and 
entitlement to TDIU had been established in earlier rating 
decisions).  The veteran perfected an appeal of the ratings 
assigned for the low back disability retroactive to September 
25, 1968, as well as the effective date assigned for TDIU.

This matter came before the Board in March 2006.  In its 
decision, the Board granted the appeal in part, with an 
increase in the evaluation for the low back disorder to 10 
percent for the period from September 25, 1968 through 
January 29, 1981; and an increase to 10 percent for the 
period from June 9, 1981 through December 16, 1985.  The 
appeal was denied as to the remaining evaluation time periods 
and as to the effective date for the grant of TDIU.

Subsequently, the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 Joint Motion for Partial Remand, the 
veteran's representative and the VA Office of General Counsel 
(General Counsel) requested that the Board's decision be 
vacated, except to the extent that higher evaluations were 
assigned for any period prior to December 1985.  The 
veteran's representative and the General Counsel also 
indicated that the parties had agreed that action on the 
portion of the Board's decision denying a rating in excess of 
60 percent for the period beginning in December 1985 should 
be dismissed.

The Court subsequently granted the aforementioned Joint 
Motion for Partial Remand in a November 2006 order.

Several significant procedural matters have been clarified 
since the November 2006 Court order.  First, the Board has 
received signed documentation confirming that the attorney 
listed on the front page of this decision is now the 
veteran's representative for the pending matter.  Second, the 
veteran was notified in April 2007 that the Acting Veterans 
Law Judge who conducted his November 2004 Video Conference 
hearing was no longer employed by the Board and that he had a 
right to an additional hearing, but the veteran notified the 
Board in the same month that he did not wish to appear at 
another hearing.  Finally, also in April 2007, the veteran 
notified the Board that he was submitting additional argument 
and/or evidence and that he wanted to have his case remanded 
to the agency of original jurisdiction for review of this 
evidence.

Accordingly, and for the reasons described below, this appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

In the November 2006 Joint Motion for Partial Remand, the 
veteran's representative and the General Counsel stressed 
that, despite the fact that the veteran had asserted that his 
back interfered with employment and forced him to terminate 
his occupation as a truck driver in 1976, the Board had not 
considered whether the case should be referred for 
consideration of an extra-schedular evaluation for his low 
back disorder.  See 38 C.F.R. § 3.321(b)(1) (concerning 
referrals for assignment of extra-schedular evaluations in 
"exceptional" cases); see also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996) (regarding remanding for inadequate 
reasons or bases as to referral for an extra-schedular 
evaluation).

In this regard, the Board observes that, under 38 C.F.R. 
§ 3.321(b)(1), referrals for extra-schedular consideration 
are made upon field station submission to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service. 

Also, in the November 2006 Joint Motion for Partial Remand, 
the veteran's representative and the General Counsel noted 
that the determination of the assigned ratings before 
December 17, 1985 could affect the claim for an earlier 
effective date for the grant of TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Separately, the Board has reviewed the claims file and has 
found several areas where further notification under the 
Veterans Claims Assistance Act of 2000 (VCAA) is essential.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  While the veteran received VCAA 
notification in letters from June and September of 2003, the 
RO at that time stressed the need for evidence showing that 
his low back disorder had increased in severity, rather than 
evidence addressing the level of severity between 1968 and 
1985.  Moreover, while the September 2003 letter indicates 
that the veteran "disagreed with the effective date," he 
was not specifically notified to submit evidence supporting 
the assignment of an effective date prior to December 1985 
for the grant of TDIU.  Given the specific claims currently 
before the Board, such clarification is necessary under the 
applicable laws and regulations corresponding to the VCAA.

Finally, the Board is also aware of the considerations of the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), regarding the need for notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This 
notification should also be accomplished prior to additional 
Board action on this appeal.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Such notification should be specifically 
tailored to the issues currently on 
appeal, namely entitlement to an 
evaluation for chronic low back strain 
with degenerative disc disease in excess 
of 10 percent from September 25, 1968 
through January 29, 1981; in excess of 20 
percent from January 30, 1981 through 
June 8, 1981; and in excess of 10 percent 
from June 9, 1981 through December 16, 
1985; and entitlement to an effective 
date earlier than December 17, 1985, for 
the grant of TDIU.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation are 
to be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  After securing any necessary release 
forms (with full address information), an 
attempt should be made to obtain and 
associate with the record all records of 
relevant medical treatment newly reported 
by the veteran.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, a determination should be made 
as to whether submission to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration for an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  This determination, as well 
as all ensuing procedural actions, should 
be fully documented in the claims file.

4.  After completion of the above 
development, the agency of original 
jurisdiction should readjudicate (with 
full consideration of 38 C.F.R. 
§ 3.321(b)(1)) the issues of entitlement 
to an evaluation for chronic low back 
strain with degenerative disc disease in 
excess of 10 percent from September 25, 
1968 through January 29, 1981; in excess 
of 20 percent from January 30, 1981 
through June 8, 1981; and in excess of 10 
percent from June 9, 1981 through 
December 16, 1985; and entitlement to an 
effective date earlier than December 17, 
1985, for the grant of TDIU.  

If the determination of either claim 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


